DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims filed on 09/08/2022 has been acknowledged and entered. Final office action on the merits is as follows: 

	Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10, 11, 13, 16-18, 21-24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (U.S. Patent Pub. No. 2019/0097056, from hereinafter “Kuo”) in view of Cheng et al. (U.S. Patent Pub. No. 2015/0028454, from hereinafter “Cheng”).
Regarding Claim 10, Kuo in Fig. 1-20 teaches a structure, comprising: a substrate (100); a first fin (160) extending from a first portion of the substrate; and a second fin (170) extending from a second portion of the substrate, wherein the second fin includes a top portion (172) over a bottom portion (174), the first fin and the bottom portion of the second fin include crystalline silicon, the top portion of the second fin includes a semiconductor material that has a higher charge carrier mobility than silicon, a top surface of the second fin and a top depth surface of the first fin are substantially coplanar, and the bottom portion of the second fin extends deeper than the first fin towards the substrate (Fig. 14; ¶’s 0010-0051, with ¶’s 0040-0051).
Kuo fails to specifically teach wherein the top portion of the second fin and the bottom portion of the second fin have substantially same width. 
Cheng in Fig. 1-8 teaches a similar structure comprising a substrate (20); a first fin (32) extending from a first portion of the substrate; and a second fin (34) extending from a second portion of the substrate, wherein the second fin includes a top portion (34) over a bottom portion, the first fin and the bottom portion of the second fin include crystalline silicon, the top portion of the second fin includes a semiconductor material that has a higher charge carrier mobility than silicon, wherein the top portion of the second fin and the bottom portion of the second fin have substantially same width (Fig. 8; ¶’s 0024-0032).
In view of the teachings of Cheng, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Kuo to include wherein the top portion of the second fin and the bottom portion of the second fin have substantially same width because the width of the top and bottom portions are more a function of how the fins are formed. Specifically, Kuo teaches two separate etching processes to form the top and bottom portions having different widths, while Cheng teaches a single etching process that creates a top and bottom portion having the same width. The method of Cheng creating a structure having the same width throughout would be obvious and well-known to one of ordinary skill in the art as it is a quicker process of forming (not requiring additional deposition, patterning and etching steps) and allows a fin with a standard width throughout that is often more desirable. 
Regarding Claim 11, Kuo teaches wherein the first portion is higher than the second portion (Fig. 14).
Regarding Claim 13, Kuo teaches wherein the top portion (172) of the second fin includes silicon germanium (¶ 0017).
Regarding Claim 16, Kuo in Fig. 1-20 teaches a structure, comprising: a substrate (100); two first fins (160) adjacent to each other and extending from a first region (104) of the substrate; two second fins (170) adjacent to each other and extending from a second region (106) of the substrate; and an isolation structure (200) over the substrate and adjacent to the first and the second fins, wherein each of the second fins includes a top portion (172) over a bottom portion (174), the first fins and the bottom portions of the second fins include crystalline silicon, the top portions of the second fins include silicon germanium, top surfaces of the second fins and top surfaces of the first fins are substantially coplanar, each of the second fins is taller than the first fins (Fig. 14 and 16; ¶’s 0010-0051, with ¶’s 0040-0055).
Kuo fails to specifically teach wherein each of the first fins having a substantially uniform first width and each of the second fins having a substantially uniform second width. 
Cheng in Fig. 1-8 teaches a similar structure comprising a substrate (20); two first fins (32) adjacent to each other and extending from a first region of the substrate, each of the first fins having a substantially uniform first width; two second fins (34) adjacent to each other and extending from a second region of the substrate, each of the second fins having a substantially uniform second width; wherein each of the second fins include a top portion over a bottom portion, the first fins and the bottom portions of the second fins include crystalline silicon, the top portions of the second fins include silicon germanium, and top surfaces of the second fins and top surfaces of the first fins are substantially coplanar (Fig. 8; ¶’s 0024-0032).
In view of the teachings of Cheng, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Kuo to include wherein each of the first fins having a substantially uniform first width and each of the second fins having a substantially uniform second width because the widths of the first and second sets of fins are more of a function of how the fins are formed. Specifically, Kuo teaches two separate etching processes to form the two fins creating non-uniform widths, while Cheng teaches a single etching process that creates the first and second fins having the same uniform width. The method of Cheng creating fins having the same width throughout would be obvious and well-known to one of ordinary skill in the art as it is a quicker process of forming (not requiring additional deposition, patterning and etching steps) and allows fins with a standard width throughout that is often more desirable. 
Regarding Claim 17, Kuo teaches wherein a first portion of the isolation structure extends laterally between the two first fins, a second portion of the isolation structure extends laterally between the two second fins, a first spacing between the two first fins is about equal to a second spacing between the two second fins, and a depth of the first portion of the isolation structure is less than a depth of the second portion of the isolation structure (Fig. 14 and 16; ¶’s 0054-0055). 
Regarding Claim 18, Kuo teaches wherein a third portion of the isolation structure extends laterally between one of the two first fins and one of the two second fins, and a depth of the third portion of the isolation structure is greater than the depth of the second portion of the isolation structure (Fig. 16).
Regarding Claim 21, Kuo teaches a third fin (160) extending from the first portion of the substrate; and a fourth fin (170) extending from the second portion of the substrate, wherein top surfaces of the first through the fourth fins are substantially coplanar, a first distance between the first and the third fins is about equal to a second distance between the second and the fourth fins (Fig. 14 and Fig. 19; ¶ 0037). 
Regarding Claim 22, Kuo teaches an isolation structure (200) isolating the first through the fourth fins, wherein a first portion of the isolation structure is disposed between the first fin and the second fin, and a bottom surface of the first portion of the isolation structure slopes downwards from the first fin towards the second fin (Fig. 16; ¶’s 0054-0055). 
Regarding Claim 23, Kuo teaches wherein a second portion of the isolation structure is disposed between the first fin and the third fin, a third portion of the isolation structure is disposed between the second fin and the fourth fin, and a depth of the second portion of the isolation structure is less than a depth of the third portion of the isolation structure (Fig. 16). 
Regarding Claim 24, Kuo teaches a structure, comprising: a substrate (100) having a first region (104) and a second region (106), wherein a top surface of the first region is higher than a top surface of the second region; a first fin (160) and a second fin (170) extending from the first region of the substrate; and a third fin (160) and a fourth fin (170) extending from the second region of the substrate, wherein each of the third and the fourth fins includes a top portion (172) over a bottom portion (174), the first and the second fins and the bottom portions of the third and the fourth fins include single crystalline silicon, the top portions of the third and the fourth fins include silicon germanium, the third and the fourth fins are taller than the first and the second fins (Fig. 14 and 16; ¶’s 0010-0051, with ¶’s 0040-0055).
Kuo fails to specifically teach wherein the single crystalline silicon extends from a top portion of the substrate to the first and the second fins. 
Cheng in Fig. 1-8 teaches a similar structure, comprising: a substrate having a first region and a second region, a first fin (32) and a second fin (32) extending from the first region of the substrate; and a third fin (34) and a fourth fin (34) extending from the second region of the substrate, wherein each of the third and fourth fins includes a top portion over a bottom portion, the first and the second fins and the bottom portions of the third and fourth fins include single crystalline silicon, the top portions of the third and fourth fins include silicon germanium, wherein the single crystalline silicon extends continuous from a top portion of the substrate to the first and the second fins. 
In view of the teachings of Cheng, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Kuo to include wherein the single crystalline silicon extends from a top portion of the substrate to the first and the second fins because this is an obvious matter of design and manufacturing choice. Kuo use replacement to form the first and second fins to create fins having single crystalline material throughout while Cheng teaches using replacement on the third and fourth fins similar to the applicant and creating the first and second fins direction from the substrate made of single crystalline silicon. Again, the latter method is well known in the art and would be obvious to one of ordinary skill as it creates a simplified process of forming that is less complex and allows for a continuous fin which might improve device performance and lower the risk of faulty devices. 
Regarding Claim 26, Kuo teaches wherein top surfaces of the first through the fourth fins are substantially coplanar, a first distance between the first and the second fins is about equal to a second distance between the third and the fourth fins (Fig. 14 and 19; ¶ 0037).

Claim(s) 12 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo as modified by Chen above.
Regarding Claim 12, although, Kuo fails to specifically teach wherein the first portion is higher than the second portion by about 10 nm to about 30 nm, Kuo does teach that the depth of the trenches between the fins is between 110nm and 130nm (¶ 0040) and the difference between the depth of the first fins and the depth of the second fins is between 10% and 20% (¶ 0049). In view of the teachings of Kuo and with ordinary skill in the art at the time of the effective filing date of the invention it would have been obvious to include that the first portion is higher than the second portion by about 10 nm to about 30 nm because Kuo already teaches ranges and depths on the same magnitude and merely choosing a desired depth range as claimed does not appear to be critical and/or nothing more than an obvious matter of design choice. In particular, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
Regarding Claim 27, Kuo teaches wherein a second portion of the isolation structure (200) is disposed between the first fin and the second fin, a third portion of the isolation structure is disposed between the third fin and the fourth fin, and a depth of the third portion is greater than a depth of the second portion (Fig. 16; ¶’s 0054-0055). 
Although, Kuo fails to specifically teach a depth of the third portion is greater than a depth of the second portion by about 25% or less, Kuo does teach that the depth of the trenches between the fins is between 110nm and 130nm (¶ 0040), the difference between the depth of the first fins and the depth of the second fins is between 10% and 20% (¶ 0049) and a notch formed between the third and fourth fins where the third portion of the isolation structure is formed has a depth from about 5nm to 40nm (¶ 0024). In view of the teachings of Kuo and with ordinary skill in the art at the time of the effective filing date of the invention it would have been obvious to include that a depth of the third portion is greater than a depth of the second portion by about 25% or less because Kuo already teaches ranges and depths on the same magnitude and ensuring the depth of the third portion is larger than the first portion would help thoroughly isolate the devices having different conductivity types. Lastly, merely choosing a desired depth relationship as claimed does not appear to be critical and/or nothing more than an obvious matter of design choice. 

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo as modified by Cheng above, and further in view of More et al. (U.S. Patent Pub. No. 2019/0096997, from hereinafter “More”) in view of LiCausi et al. (U.S. Patent No. 8,476,137, from hereinafter “LiCausi”).
Regarding Claim 14, Kuo an isolation structure (200) adjacent to the first fin and the second fin (Fig. 16; ¶’s 0054-0055) but fails specifically teach wherein a top surface of the isolation structure is about even with a bottom surface of the top portion of the second fin.
More in Fig. 11 teaches a similar structure comprising first and second fins (900/910) wherein the first and second fins both have top and bottom portions (510/700/400/410) and an isolation structure (1000) formed between adjacent fins such that the isolation structure is about even with a bottom surface of the top portion of the second fin (Fig. 11; ¶ 0052). 
In view of the teachings of More, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Kuo to include wherein a top surface of the isolation structure is about even with a bottom surface of the top portion of the second fin because this would be an obvious matter of design choice as isolating the bottom portion of the fins would be desirable as they are often doped which can help improve device insulation and functionality. 
Kuo and More fails to specifically teach wherein the top surface of the isolation structure has a step that is higher above the first portion of the substrate than above the second portion of the substrate. 
LiCausi in Fig. 1-12 teaches a similar structure including a first fin (122) extending from a first portion of the substrate; and a second fin (126) extending from a second portion of the substrate, an isolation structure (130) adjacent to the first fin and the second fin, wherein the top surface of the isolation structure has a step that is higher above the first portion of the substrate than above the second portion of the substrate (Fig. 12; Col. 5, line 25 – Col. 6, line 62). 
In view of the teachings of LiCausi, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Kuo and More to include wherein the top surface of the isolation structure has a step that is higher above the first portion of the substrate than above the second portion of the substrate because again this is a matter of design choice based on the method of fabrication. The step could be formed naturally during deposition due to the uneven surfaces of the trench or substrate as taught by Kuo and the applicant or the step could be created purposely as taught by LiCausi. In particular, said step is beneficial as it will ensure in the device as claimed that an equal amount of the first and second fins are exposed to be contacted by the gate materials so that the channels length will have similar sizes in both devices to ensure proper and balanced operation. 
 Regarding Claim 15, as in the combination above, Kuo teaches a first gate structure over the isolation structure and engaging the first fin; and a second gate structure over the isolation structure and engaging the top portion of the second fin (Fig. 17; ¶’s 0056-0067). 

Claim(s) 19-20 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo as modified by Cheng above, and further in view of Kim et al. (U.S. Patent Pub. No. 2015/0035023, from hereinafter “Kim”).
Regarding Claim 19, Kuo teaches wherein a first portion of the isolation structure extends laterally between the two first fins, a second portion of the isolation structure extends laterally between the two second fins and a depth of the first portion of the isolation structure is less than a depth of the second portion of the isolation structure (Fig. 16) but fails to specifically teach a first spacing between the two first fins is less than a second spacing between the two second fins.
Kim in Fig. 12 teaches a similar device comprising first fins (F11/12) and second fins (F21/22) wherein the pitches between the first fins and the second fins may be different (¶ 0136). 
In view of the teachings of Kim, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Kuo to include a first spacing between the two first fins is less than a second spacing between the two second fins because this is an obvious matter of design choice as it may desired that fins of different conductivity types be further spaced apart than others to help achieve a desired device performance. 
Regarding Claim 20, Kuo teaches wherein a third portion of the isolation structure extends laterally between one of the two first fins and one of the two second fins, and a depth of the third portion of the isolation structure is greater than the depth of the first portion of the isolation structure and is smaller than the depth of the second portion of the isolation structure (Fig. 16; ¶ 0054-0055). 
Regarding Claim 28, Kuo teaches wherein top surfaces of the first through the fourth fins are substantially coplanar (Fig. 14) but fails to specifically teach wherein a first distance between the first and the second fins is less than a second distance between the third and the fourth fins.
Kim in Fig. 12 teaches a similar device comprising first fins (F11/12) and second fins (F21/22) wherein the pitches between the first fins and the second fins may be different (¶ 0136). 
In view of the teachings of Kim, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Kuo to include a first distance between the first and the second fins is less than a second distance between the third and the fourth fins because this is an obvious matter of design choice as it may desired that fins of different conductivity types be further spaced apart than others to help achieve a desired device performance. 
Regarding Claim 29, Kuo teaches an isolation structure (200) isolating the first through the fourth fins, wherein a first portion of the isolation structure is disposed between the second fin and the third fin, and a second portion of the isolation structure is disposed between the third fin and the fourth fin, and a depth of the second portion is greater than a depth of the first portion (Fig. 16; ¶ 0054-0055). 

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo as modified by Cheng above, and further in view of LiCausi.
Regarding Claim 25, Kuo teaches an isolation structure (200) isolating the first through the fourth fins, wherein a first portion of the isolation structure is disposed between the second fin and the third fin, and a bottom surface of the first portion of the isolation structure slopes downwards from the second fin towards the third fin (Fig. 16; ¶ 0054-0055).
Kuo fails to specifically teach wherein a top surface of the first portion of the isolation feature also slopes downwards from the second fin towards the third fin. 
LiCausi in Fig. 1-12 teaches a similar structure including a first fin (122) and a second fin (122) extending from a first region of a substrate; a third fin (126) and a fourth fin (126) extending from a second portion of the substrate; and an isolation structure (130) isolating the first through fourth fins, wherein a first portion of the isolation structure is disposed between the second fin and the third fin, wherein a top surface of the first portion of the isolation structure slopes downwards from the second fin towards the third fin (Fig. 12; Col. 5, line 25 – Col. 6, line 62). 
In view of the teachings of LiCausi, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Kuo and More to include wherein a top surface of the first portion of the isolation feature also slopes downwards from the second fin towards the third fin because again this is a matter of design choice based on the method of fabrication. The slope could be formed naturally during deposition due to the uneven surfaces of the trench or substrate as taught by Kuo and the applicant or the slope could be created purposely as taught by LiCausi. In particular, said slope is beneficial as it will ensure in the device as claimed that an equal amount of the first and second fins are exposed to be contacted by the gate materials so that the channels length will have similar sizes in both devices to ensure proper and balanced operation. 

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445. The examiner can normally be reached Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        September 10, 2022

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894